USDCSDNY

 

DOCUMENT

ELECTRONICALLY FlLED
UNITED STATES DISTRICT COURT DOC# 7
SOUTHERN DISTRICT OF NEW YORK DATEFMED;V a

 

 

J & J SPORTS PRODUCTIONS, INC.,
Plaintiff, 17~cv-5355 (JGK)
~ against w

FANTASY BAR AND RESTAURANT CORP. ET QBE§B

AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The Court has reviewed the Report and Recommendation of
Magistrate Judge Debra Freeman dated September 20, 2018 pursuant
to a reference to conduct an inquest on damages after the
defaults of the defendants. The time for filing objections has
passed and no objections were filed. In any event, the Court
finds the Report and Reoommendation to be well reasoned and the
Court adopts it.

Therefore, the Court directs the Clerk to enter judgment as
recommended, namely:

(l) that a default judgment be entered in favor of the

plaintiff, \J & J` Sports Productions, Inc., and
against the defendant, Fantasy Bar and Restaurant

Corp. d/b/a Fantasy Bar & Restaurant, in the amount
of:

(a) $6,000 in statutory damages,

(b) $10,000 in enhanced damages, and
(C) $GOO in costs,

for a total of $16,400;

 

 

 

The Court also directs the Clerk to close this case and to

(3}

that, on the default judgment, defendant Martina
Fermin Dominguez be held jointly and, severally
liable with defendant Fantasy Bar and Restaurant
Corp. for the amounts of $6,00G in statutory
damages and $400 in costs (but not for the $10,000
in enhanced damages), for a total award against her
of $6,400; and

that no pre-judgment interest on damages be awarded
in this oase.

close any open motions.

SO ORDERED.

Dated:

New York, New York

 

 

 

October 15, 2018 é//q%%/ 4://€;€£§;&

. John G. Koeltl
Un§te States District Judge

